Judgment, Supreme Court, New York County (Dorothy Cropper, J), rendered October 25, 2001, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4½ to 9 years, unanimously affirmed.
The court properly denied defendant’s suppression motion. The police officer’s observation of defendant walking in a drug-prone neighborhood with a companion who was openly sniffing a bag of marijuana, provided the officer with a founded suspicion that criminal activity was afoot and justified a common-law inquiry of defendant as to whether he had any contraband. Defendant was not merely in proximity to unlawful activity, but was clearly accompanying a person who was engaged in such activity (see People v Curry, 213 AD2d 664 [1995], lv denied 85 NY2d 971 [1995]; compare People v Leveridge, 204 AD2d 246 [1994], *394lv denied 84 NY2d 828 [1994]). Concur—Tom, J.P., Williams, Marlow and Gonzalez, JJ.